FULMER, Judge.
The defendant appeals the sentences he received after being convicted of two counts of grand theft for misappropriating money from a land investment trust for which he was the trustee. We reverse because the trial court erred in departing from the sentencing guidelines on the basis of the defendant’s breach of trust which was an inherent component of the crime for which he was convicted. See State v. Mischler, 488 So.2d 523 (Fla.1986); Walker v. State, 508 So.2d 407 (Fla. 5th DCA 1987); Kigar v. State, 495 So.2d 273 (Fla. 5th DCA 1986).
Reversed and remanded for resentencing within the guidelines.
FRANK, A.C.J., and PARKER, J., concur.